Citation Nr: 1631665	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was previously before the Board in November 2013, when it issued a decision and remand in which the claim of entitlement to service connection for a low back disorder was reopened and the matter remanded for additional development, to include obtaining records and securing an addendum opinion regarding the etiology of the Veteran's low back disorder.  After completing said development and issuing an October 2014 supplemental statement of the case continuing the denial of the claim, the RO returned the matter to the Board for its adjudication. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed low back disorder is attributable to the Veteran's active service or any incident of service. 


CONCLUSION OF LAW

Service connection for low back disorder is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in December 2008.  The Veteran was notified of the evidence needed to substantiate his claims for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  He was also informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.


Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the Veteran in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service treatment records (STRs) as well as post-service treatment records from VA and private medical centers.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of a VA compensation examination in June 2011 as well as a May 2014 addendum opinion in response to the Board's November 2013 remand.  Both the examination and the opinion were for the purpose of determining the nature and etiology of his claimed disabilities.  38 U.S.C.A. § 5103A.  As the VA examiners considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the examination and the opinion are together adequate to decide the claim of entitlement to service connection for a low back disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As mentioned, pursuant to the Board's November 2013 remand, the RO was directed to secure additional treatment records documenting the Veteran's treatment for his low back disorder.  Thereafter, the RO was directed to refer the Veteran's claims file to either the physician who conducted the June 2011 VA examination or another suitable physician in order for them to provide an opinion as to the likelihood that the low back disorder was incurred in service or is otherwise attributable to service.  After contacting the Veteran to secure his release, the RO obtained updated VA treatment records documenting treatment for a low back disorder.  Once the treatment records were added to the claims file, it was referred to a new physician (as the June 2011 physician was unavailable), who issued an addendum opinion as to the etiology of the low back disorder.  In light of the fact that the physician issued an opinion that was supported with a thorough rationale which took into consideration the Veteran's entire medical history as it pertained to the low back disorder , the Board finds that the RO substantially complied with the Board's remand directives as to the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In recognition of these efforts by the RO and the AMC to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claims in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims. 

The Veteran asserts that his low back disorder, currently diagnosed as degenerative disc disease, was initially incurred in service and has continued to the present.  Specifically, he contends that a documented in-service low back strain was the first manifestation of his current low back disorder and that he has continued to experience symptoms of the same low back disorder ever since first experiencing the in-service low back strain. 

The Veteran's service personnel records show that he served on active duty from June 1994 to June 1998.  His service treatment records (STRs) are silent as to any complaint, findings, treatment or diagnoses relating to a low back disorder, except for an isolated complaint of low back pain as documented in a December 1996 outpatient record.  In that record, the Veteran complained of pain in the tailbone region without any specific trauma.  No radiculopathy or numbness was reported.  The diagnosis was low back strain, and the Veteran was told to alleviate his pain with ice and rest. 

Subsequent to this isolated complaint of low back pain in December 1996, the Veteran was not followed up for his low back strain.  Significantly, on a May 1998 discharge examination, the Veteran's spine and musculoskeletal system was noted as normal.  Furthermore, on a Report of Medical History completed by the Veteran at the same time as the discharge examination in May 1998, he did not report any problems related to his low back. 

Post-service treatment records from Hillcrest Baptist Medical Center show that the Veteran first complained of back pain in October 2007, when he reported that he began experiencing low back pain with radiating pain to the left buttock and left posterior thigh and no precipitating event or injury.  On the corresponding report the examiner noted that the Veteran had no prior history of back pain.  The diagnosis was simply low back pain.  Thereafter, in a May 2008 outpatient record, the Veteran again reported low back pain but this time it did not radiate and was precipitated by a recent motor vehicle accident.  Associated symptoms were noted as headaches and neck stiffness.  The examiner also noted that the Veteran did not have a prior history of back pain.  A radiological examination revealed mild degenerative changes in the cervical spine.  The diagnosis was again low back pain.  Subsequently, in a June 2008 outpatient record, the Veteran reported that he began experiencing new symptoms, including paravertebral muscle spasm as well as radicular right leg pain and numbness.  An MRI examination revealed broad-based disk bulging and central disk herniation at L5-S1 with spinal and foraminal stenosis.  The diagnosis was changed to lumbosacral radiculopathy. 

The claims file does not contain any additional treatment records from Hillcrest Medical Center until a June 2010 outpatient record, wherein the Veteran reported low back pain that began 14 years prior following a low back strain while in service in 1996.  No additional symptoms were noted, and when asked, the Veteran acknowledged that his low back disorder symptoms had improved since his November 2008 surgery.  The examiner was asked by the Veteran to provide an opinion as to whether his low back strain in 1996 was related to his low back disorder, but the examiner refused, stating that "it is an indeterminate situation between then and eventually his surgery in 2008." 

In a November 2008 VA operation report, the Veteran reported experiencing low back and right lower extremity pain following heavy lifting while volunteering.  According to the Veteran the low back pain and lower left extremity pain persisted to the point that he was placed on restricted activity in his job as a police officer.  A MRI scan showed a moderately large disc fragment herniated at the L5-S1 space in the right neural foramina compressing the S-1 nerve root.  The report indicates that the Veteran underwent a right lumbar hemilaminotomy with excision of herniated L-5 disc fragments.  The post-operative diagnosis was herniated L-5 disc with right s-1 radiculitis. 

In support of his claim the Veteran submitted a statement from a Dr. E.T. dated in June 2010, in which she asserted that she was his treating physician.  According to Dr. E.T., the Veteran sustained an injury to the back in 1996 while in service and he experienced chronic intermittent back pain until his back surgery in November 2008.  Dr. E.T. concluded by stating that the Veteran's back pain was being controlled at time of the statement. 

The Veteran was afforded the opportunity to testify before a decision review officer at the RO in March 2011.  During the hearing he stated that he injured his lower back while exercising in the gym in preparation for a physical fitness test in December 1996.  After he woke up in so much pain that he was unable to get out of bed, he reported to sick bay, where he asserted that he was given a cortisone injection and prescribed physical therapy and bed rest.  Thereafter, the Veteran asserted that he continued to experience low back pain for the remainder of his career in the military, for which he was treated with pain relief medication and heating pads.  He also asserted that he complained of back pain to his private care physician a few months after being discharged and was again prescribed pain medication and heating pads.  By the time he had his surgery in late 2008, the Veteran asserted that he had significant low back pain and that he was losing complete feeling of his right leg. 

The Veteran was afforded a VA medical examination in June 2011 for the purpose of evaluating the nature and etiology of the low back disorder.  He reported that he first experienced back pain in 1996 after he performed exercises in preparation for a physical training test.  He denied any other injury or trauma until an incident a few years prior to the examination when he was doing heavy lifting and began experiencing low back pain with radiating pain into his right leg.  A physical examination revealed that the Veteran experienced a dull aching pain in his low back with radiating "pinprick" pain into his right leg.  No ankylosis or scoliosis was noted, and the examiner did not make a diagnosis of arthritis.  The examiner reported that the Veteran's back was completely normal on an October 2002 X-ray examination.  

After the physical examination and a review of the claims file, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  In addition, the examiner opined that it was less likely than not that the Veteran's lumbar spine degenerative disc disease was caused by or was otherwise attributable to service, to include the documented complaint of pain and his reports of pain following that complaint.  In support thereof, the examiner noted that there were no complaints of low back pain on the separation examination or on any other examination while the Veteran was in service.  The examiner also highlighted the fact that the Veteran reported in November 2008 prior to undergoing back surgery that he had injured his back doing heavy lifting and had been experiencing low back pain since that time.  The examiner concluded by stating the injury the Veteran described in November 2008 was more consistent with the damage to his disc that was the focus of the November 2008 surgery. 

As directed by the Board in the November 2013 remand, the Veteran's claims file was reviewed by a VA physician in May 2014.  The examiner noted the one documented complaint of low back pain in December 1996 which was diagnosed as a low back strain and treated with ice, rest, and pain medication.  It was also noted that the Veteran did not complain of low back pain on the separation examination.  The examiner concluded that the opinion was the same; i.e. that it was less likely than not that the low back disorder was caused by service or was otherwise attributable to service.  The rationale remained the same. 

VA treatment records obtained pursuant to the Board's November 2013 remand show continued treatment for a low back disorder. 
Upon consideration of the evidence, the Board finds that service connection for a low back disorder is not warranted.  The one documented complaint of low back pain while in service in December 1996 was not followed by any other complaints related to low back pain, to include on the Veteran's separation examination and corresponding medical history report dated in May 1998.  Although the Veteran now contends that his symptoms of a low back disorder began when he experienced the low back strain in December 1996 and have continued since then, the Veteran has not consistently reported when his low back disorder symptoms began. 

In considering the probative value of the Veteran's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, it is entirely unclear when the Veteran's symptoms of low back pain, stiffness, and radiculopathy began as he did not start reporting that those symptoms began in service until June 2010.  Prior to that time, the Veteran reported that he did not have a history of back pain when he experienced isolated instances of back pain and other associated symptoms in 2007 and in 2008.  Instead, he attributed those symptoms to a variety of post-service injuries, including low back strains that occurred while working as a police officer and a motor vehicle accident.  On the November 2008 surgery report, his treating surgeon did not note any history of in-service back pain, and ascribed his symptoms to an injury experienced as a result of heavy lifting the Veteran did in the recent past. 

As a layperson, the Veteran is competent to describe the symptoms of his low back disorder and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The fact remains, however, that the Veteran's STRs reflect that the Veteran did not follow up on the isolated complaint of low back pain in December 1996, and his post-service records show that he initially did not report experiencing any low back pain in service when he sought treatment for low back disorder symptoms in 2007 and 2008.  As a result, the Veteran's lay assertions as to when the symptoms of his low back disorder began have reduced probative value. 

The Board does recognize that Dr. E.T., in the June 2010 statement, asserted that the Veteran sustained an injury to the back in 1996 while in service and he experienced chronic intermittent back pain until his back surgery in November 2008.  That being said, a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Dr. E.T. did not identify any of the evidence that she reviewed in concluding that the Veteran experienced chronic intermittent back pain since the documented low back strain in 1996, and indeed, that opinion is not supported by any evidence in the claims file other than the Veteran's own statements.  As has been established, however, the Veteran's inconsistent reporting of when he experienced symptoms of a low back disorder reduces the probative value of his assertions and thus lends little weight to Dr. E.T.'s opinion.  Under these circumstances, the Board finds that the Veteran has not set forth sufficient evidence that his low back disorder began in service and continued through to the present day.  Accordingly, service connection on a direct basis for a low back disorder under 38 C.F.R. § 3.303(a) must be denied. 

The Veteran may still be entitled to service connection for low back disorder if all of the evidence establishes that the Veteran's low back disorder was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's assertions that his current low back disorder, coupled with Dr. E.T.'s opinion, must be considered in light of the opinions of the June 2011 and May 2014 VA examiners, both of whom found that it was less likely than not that the low back disorder was incurred in or otherwise attributable to service.  Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is set against a medical opinion offered by the veteran in support of his claim, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that an opinion offered in support of the Veteran's claim is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinion offered by the June 2011 VA examiner and adopted by the May 2014 VA examiner is supported by evidence in the Veteran's record, to include discussion of the several isolated instances of low back injuries that occurred in 2007 and 2008 which precipitated the Veteran's need for back surgery in November 2008.  The June 2011 examiner also noted the inconsistent reporting by the Veteran of when his symptoms manifested, and highlighted the fact that the herniated disc for which he received surgery was more consistent with the post-service injury he experienced rather than the in-service injury he experienced over ten years prior to his November 2008 surgery.  This clear and thorough rationale is highly probative of the issue of whether the low back disorder is related to service. 

By contrast, Dr. E.T. does not provide any rationale for the opinion that the low back strain was the first manifestation of the low back disorder that has continued to the present day.  She does not offer any explanation for why the Veteran's post-service medical records leading up to the November 2008 surgery do not note that the he had a history of low back pain, nor does she offer any explanation for why the Veteran's May 1998 separation examination and medical history report do not mention any complaints related to a low back disorder.  Without any rationale to support her opinion, the Board ascribes little probative weight to Dr. E.T.'s opinion.  

As for the Veteran's assertions that his low back disorder is attributable to his in-service low back strain, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to make this conclusion.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  In light of the fact that the Veteran's assertions are not supported by the medical evidence before the Board, as well as the Board's determination that the June 2011 and May 2014 VA examiner's opinions are more persuasive than Dr. E.T.'s opinion., the Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disorder is attributable to service, to include the isolated instance of a low back strain in December 1996. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a low back disorder under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's service connection claim in total must be denied.

As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a low back disorder is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


